1 2010 Investor Day February 11, 2010 Salt Lake City 2 Table of Contents ØOverview ØGeography & Footprint Economics ØBusiness Mix ØCustomer Growth / Retention ØNet Interest Margin ØCredit Quality - Big Picture ØEfficiency ØCapital ØShareholder Dilution ØConstruction ØResidential ØCommercial ØNational Real Estate: SBA 504 Program ØTerm Commercial Real Estate ØEnergy Portfolio ØSmall Business Lending ØInvestment Securities & Interest Rate Sensitivity ØSummary and Outlook 3 Introductory Overview 4 A Collection of Great Banks 5 Long-Term Growth Engine Footprint Population Growth Estimates from SNL Financial(2009-2014) 6 Advantages of Multi-Bank Model •Local Decisions –Quick turnaround of lending decisions –Customer access to decision-maker –Relationship approach leads to strong business banking stronger DDA balances –Breadth of products of a regional/super-regional bank –Service levels of a community bank –Pricing flexibility by market •Superior Local Knowledge –Avoid buying the business (thin spreads/ROEs) –Avoid credit losses due to market or product inexperience 7 Strong Focus on Business Banking - Loan Mix, Profit Mix Consumer 22% CRE 32% *Includes FDIC Supported Assets *
